EXHIBIT 10.2


AGFEED INDUSTRIES, INC.
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of February __,
2008, is made by and between AGFEED INDUSTRIES, INC., a Nevada corporation (the
“Company”), and the Investors listed on Exhibit A hereto.
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of February 25, 2008, between the Company and each Investor (the “ Purchase
Agreement”).


The Company and each Investor hereby agree as follows:
 
Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:


NOW, THEREFORE, the Company and each Investor hereby covenant and agree as
follows:
 
1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.
 
“Effectiveness Date” shall mean that date which is one hundred eighty (180) days
following the date hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Filing Date” shall mean that date which is ten (10) business days following the
date hereof, and, with respect to any additional Registration Statements which
may be required pursuant to Section 3(l), the earliest practical date on which
the Company is permitted to file such additional Registration Statement related
to the Registrable Securities.
  
“Register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a Registration Statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such Registration Statement or document by the
Commission.
 
“Registrable Securities” shall mean (i) all of the shares of Common Stock
issuable upon conversion in full of the Notes at the initial conversion price
(assuming on the date of determination the Notes are converted in full without
regard to any conversion limitations therein)and (ii) all Warrant Shares at the
initial exercise price (assuming on the date of determination the Warrants are
exercised in full without regard to any exercise limitations therein). If and
when issuable, Registrable Securities shall also mean (a) all shares of Common
Stock issuable as interest or principal on the Notes assuming all permissible
interest and principal payments are made in shares of Common Stock and the Notes
are held until maturity, (b) any additional shares of Common Stock issuable in
connection with any anti-dilution or conversion price reset provisions in the
Notes or the Warrants (in each case, without giving effect to any limitations on
conversion set forth in the Notes or limitations on exercise set forth in the
Warrant), (c) shares of Common Stock issuable in lieu of cash payments of
partial liquidated damages pursuant to Section 2(b) and (d) any securities
issued or issuable upon any stock split, dividend or other
distribution,  recapitalization or similar event with respect to the foregoing.
 

--------------------------------------------------------------------------------


 
“Securities Act” shall mean the Securities Act of 1933, as amended.
  
“Securities Purchase Agreement” means that certain Securities Purchase Agreement
by and among the parties hereto dated as of the date hereof.


2. Automatic Registration.
 
(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of 130% of the
Registrable Securities held by Investors at such time for an offering to be made
on a continuous basis pursuant to Rule 415. Registration Statement required
hereunder shall be on Form S-3. Subject to the terms of this Agreement, the
Company shall use its commercially reasonable efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event not later than the
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the date when all Registrable Securities covered by the Registration Statement
have been sold or may be sold without volume restrictions pursuant to Rule
144(b)(1) (without being subject to the limitations of Rule 144(c)(1)) as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
Investors (the “Effectiveness Period”).
 
(b) If: (i) a Registration Statement is not filed on or prior to the Filing
Date, or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within 5 trading days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the Commission that a Registration Statement
will not be “reviewed,” or is not subject to further review, or (iii) prior to
the date when such Registration Statement is first declared effective by the
Commission, the Company fails to file a pre-effective amendment and otherwise
respond in writing to comments made by the Commission in respect of such
Registration Statement within 15 trading days after the receipt of comments by
or notice from the Commission that such amendment is required in order for a
Registration Statement to be declared effective, or (iv) a Registration
Statement filed or required to be filed hereunder is not declared effective by
the Commission on or before the Effectiveness Date as a result of the failure of
the Company to meet its obligations with respect to such filing as provided for
herein, or (v) after a Registration Statement is first declared effective by the
Commission, it ceases for any reason to remain continuously effective as to the
Registrable Securities held by the Investors, or the Investors are not permitted
to utilize the Prospectus therein to resell such Registrable Securities, for in
any such case 15 consecutive trading days but no more than an aggregate of 25
trading days during any 12-month period (which need not be consecutive trading
days) (any such failure or breach being referred to as an “Event,” and for
purposes of clause (i) or (iv) the date on which such Event occurs, or for
purposes of clause (ii) the date on which such 5 trading day period is exceeded,
or for purposes of clause (iii) the date which such 15 trading day period is
exceeded, or for purposes of clause (v) the date on which such 15- or 25-day
period, as applicable, is exceeded being referred to as “Event Date”), then: (x)
on the first Event Date to occur the Company shall pay to such Investor an
amount in cash, as liquidated damages and not as a penalty, equal to 2.0% of the
aggregate purchase price paid by such Investor pursuant to the Securities
Purchase Agreement for any Registrable Securities then held by such Investor for
which such Investor has not received liquidated damages pursuant to Section 2(c)
below; and (y) on each anniversary of such Event Date (if the applicable Event,
or any subsequent Event, shall not have been cured by such date) until all
Event(s) are cured, the Company shall pay to such Investor an amount in cash, as
liquidated damages and not as a penalty, equal to 2.0% of the aggregate purchase
price paid by such Investor pursuant to the Securities Purchase Agreement for
any Registrable Securities then held by such Investor for which such Investor
has not received liquidated damages pursuant to Section 2(c) below. If the
Company fails to pay any liquidated damages pursuant to this Section in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 15% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Investor, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a year prior to the cure of
an Event.
 

--------------------------------------------------------------------------------


 
(c) Notwithstanding any other provision of this Section 2, if the Commission
determines that the number of securities that the Company may register on the
Registration Statement pursuant to Rule 415 is limited such that the shares so
registered thereunder shall exclude any Registrable Securities held by the
Investor, then the Company shall promptly so advise the Investors and the
Company shall use commercially reasonable efforts to effect the registration of
any Registrable Securities not so included on the Registration Statement as a
result thereof as soon as is legally possible to do so. In such event, the
Company shall pay to the Investors liquidated damages as set forth in Section
2(b) hereof with respect to  any Registrable Securities then held by any
Investor that were not registered by the Effectiveness Date.
 
(d) The parties acknowledge and agree that (i) the maximum amount of damages
that the Company shall be obligated to pay all Investors for any and all
breaches of this Section 2 is the amount of liquidated damages set forth in
Section 2(b) or 2(c), and (ii) such liquidated damages shall be the sole remedy
available to Investors for any breach of this Agreement, provided that nothing
in this Section 2(d) shall preclude any Investor from seeking injunctive relief,
including specific performance of its rights under this Section 2.
 
3. Registration Procedures. If and whenever the Company is required by the
provisions of Section 2 hereof to use its commercially reasonable efforts to
effect the registration of any Registrable Securities under the Securities Act,
the Company will, as expeditiously as possible:
 
(a) prepare and file with the Commission the Registration Statement with respect
to such securities and use its reasonable best efforts to cause such
Registration Statement to become effective in an expeditious manner;
 
(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective during the
Effectiveness Period and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement in accordance with the intended method of disposition set
forth in such Registration Statement for such period;
 
(c) furnish to each seller of Registrable Securities and to each underwriter
such number of copies of the Registration Statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the intended disposition of the Registrable
Securities covered by such Registration Statement;
 
(d) use its commercially reasonable efforts (i) to register or qualify the
Registrable Securities covered by such Registration Statement under the
securities or “blue sky” laws of such jurisdictions as the sellers of
Registrable Securities or, in the case of an underwritten public offering, the
managing underwriter, reasonably shall request, (ii) to prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements, and take such other actions, as may be necessary to maintain such
registration and qualification in effect at all times for the period of
distribution contemplated thereby and (iii) to take such further action as may
be necessary or advisable to enable the disposition of the Registrable
Securities in such jurisdictions, provided, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;
 
(e) use its commercially reasonable efforts to list the Registrable Securities
covered by such Registration Statement with any securities exchange on which the
Common Stock of the Company is then listed;
 
(f) immediately notify each seller of Registrable Securities and each
underwriter under such Registration Statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such Registration Statement, as then in effect,
includes any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and promptly amend or
supplement such Registration Statement to correct any such untrue statement or
omission;
 

--------------------------------------------------------------------------------


 
(g) promptly notify each seller of Registrable Securities of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose and make every
reasonable effort to prevent the issuance of any stop order and, if any stop
order is issued, to obtain the lifting thereof at the earliest possible time;
 
(h) if the offering is an underwritten offering, enter into a written agreement
with the managing underwriter selected in the, manner herein provided in such
form and containing such provisions as are usual and customary in the securities
business for such an arrangement between such underwriter and companies of the
Company’s size and investment stature, including, without limitation, customary
indemnification and contribution provisions;
 
(i) if the offering is an underwritten offering, at the request of any seller of
Registrable Securities, use its commercially reasonable efforts to furnish to
such seller on the date that Registrable Securities are delivered to the
underwriters for sale pursuant to such registration: (i) a copy of an opinion
dated such date of counsel representing the Company for the purposes of such
registration, addressed to the underwriters, stating that such Registration
Statement has become effective under the Securities Act and that (A) to the
knowledge of such counsel, no stop order suspending the effectiveness thereof
has been issued and no proceedings for that purpose have been instituted or are
pending or contemplated under the Securities Act, (B) the Registration
Statement, the related prospectus and each amendment or supplement thereof
comply as to form in all material respects with the requirements of the
Securities Act (except that such counsel need not express any opinion as to
financial statements or other financial or statistical information contained
therein) and (C) to such other effects as reasonably may be requested by counsel
for the underwriters; and (ii) a copy of a letter dated such date from the
independent public accountants retained by the Company, addressed to the
underwriters, stating that they are independent public accountants within the
meaning of the Securities Act and that, in the opinion of such accountants, the
financial statements of the Company included in the Registration Statement or
the prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five business days
prior to the date of such letter) with respect to such registration as such
underwriters reasonably may request;
 
(j) take all actions reasonably necessary to facilitate the timely preparation
and delivery of certificates (not bearing any legend restricting the sale or
transfer of such securities) representing the Registrable Securities to be sold
pursuant to the Registration Statement and to enable such certificates to be in
such denominations and registered in such names as the Investor or any
underwriters may reasonably request;
  
(k) take all other reasonable actions necessary to expedite and facilitate the
registration of the Registrable Securities pursuant to the Registration
Statement; and


(l) if during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered on
a Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case prior to the applicable Filing Date, an additional
Registration Statement covering the resale by the Investor of not less than the
number of such Registrable Securities.
 
4. Obligations of Investors. Each Investor shall furnish to the Company such
information regarding such Investor, the number of Registrable Securities owned
and proposed to be sold by it, the intended method of disposition of such
securities and any other information as shall be required to effect the
registration of the Registrable Securities, and cooperate with the Company in
preparing the Registration Statement and in complying with the requirements of
the Securities Act.
 

--------------------------------------------------------------------------------


 
5. Expenses.
 
(a) All expenses incurred by the Company in complying with Sections 2 and 3
including, without limitation, all registration and filing fees (including the
fees of the Securities and Exchange Commission and any other regulatory body
with which the Company is required to file), printing expenses, fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses (including counsel fees) incurred in connection with complying
with state securities or “blue sky” laws, fees of transfer agents and registrars
and fees and disbursements of one counsel for the holders of Registrable
Securities, not to exceed $5,000, but excluding any Selling Expenses, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities are called “Selling Expenses.”
 
(b) The Company will pay all Registration Expenses in connection with any
Registration Statement filed hereunder, and the Selling Expenses in connection
with each such Registration Statement shall be borne by the participating
sellers in proportion to the number of Registrable Securities sold by each or as
they may otherwise agree.
 
6. Indemnification and Contribution.
 
(a) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant to the terms of this Agreement, the Company will
indemnify and hold harmless and pay and reimburse, each seller of such
Registrable Securities thereunder, each underwriter of such Registrable
Securities thereunder and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Registrable Securities were registered under the Securities Act
pursuant hereto or any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation or alleged violation of the Securities Act or any state
securities or blue sky laws and will reimburse each such seller, each such
underwriter and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, that the Company will
not be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon the Company’s reliance on an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by any such seller, any such
underwriter or any such controlling person in writing specifically for use in
such Registration Statement or prospectus.
 

--------------------------------------------------------------------------------




(b) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant hereto each seller of such Registrable Securities
thereunder, severally and not jointly, will indemnify and hold harmless the
Company, each person, if any, who controls the Company within the meaning of the
Securities Act, each officer of the Company who signs the Registration
Statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such officer, director, underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
reliance on any untrue statement or alleged untrue statement of any material
fact contained in the Registration Statement under which such Registrable
Securities were registered under the Securities Act pursuant hereto or, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such officer, director, underwriter, and controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, that such seller will be liable hereunder in any such case if and only
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
pertaining to such seller, as such, furnished in writing to the Company by such
seller specifically for use in such Registration Statement or prospectus, and
provided, that the liability of each seller hereunder shall be limited to the
proceeds received by such seller from the sale of Registrable Securities covered
by such Registration Statement. Notwithstanding the foregoing, the indemnity
provided in this Section 6(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or expense if such settlement is
effected without the consent of such indemnified party and provided further,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage or liability (or action in respect thereof) arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission in such Registration Statement, which untrue statement or
alleged untrue statement or omission or alleged omission is completely corrected
in an amendment or supplement to the Registration Statement and the undersigned
indemnitees thereafter fail to deliver or cause to be delivered such
Registration Statement as so amended or supplemented prior to or concurrently
with the sale of the Registrable Securities to the person asserting such loss,
claim, damage or liability (or actions in respect thereof) or expense after the
Company has furnished the undersigned with the same.


(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 6 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 6 if and to the extent the indemnifying party is materially prejudiced
by such omission. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 6 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of Liaison with counsel so selected,
provided that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded based upon written advise of its counsel that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified party shall have the right to select a separate counsel
and to assume such legal defenses and otherwise to participate in the defense of
such action, with the expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.
 
(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 6 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder
or any such controlling person in circumstances for which indemnification is
provided under this Section 6; then, and in each such case, the Company and such
holder will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) in such proportion
so that such holder is responsible for the portion represented by the percentage
that the public offering price of its Registrable Securities offered by the
Registration Statement bears to the public offering price of all securities
offered by such Registration Statement, and the Company is responsible for the
remaining portion; provided, that, in any such case, (A) no such holder will be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered by it pursuant to such Registration
Statement and (B) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 12 (f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.
 

--------------------------------------------------------------------------------


 
7. Changes in Capital Stock. If, and as often as, there is any change in the
capital stock of the Company by way of a stock split, stock dividend,
combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue as so changed.
 
8. Representations and Warranties of the Company. The Company represents and
warrants to the Investors as follows:
 
(a) The execution, delivery and performance of this Agreement by the Company
have been duly authorized by all requisite corporate action and will not violate
any provision of law, any order of any court or other agency of government, the
Articles of Incorporation or By-laws of the Company or any provision of any
indenture, agreement or other instrument to which it or any or its properties or
assets is bound, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the properties or assets of
the Company or its subsidiaries.
 
(b) This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, subject to any applicable bankruptcy, insolvency
or other laws affecting the rights of creditors generally and to general
equitable principles and the availability of specific performance.
 
9. Assignment of Registration Rights. The rights to have the Company register
Registrable Securities pursuant to this Agreement may be assigned by the
Investor to transferees or assignees of such securities; provided, that the
Company is, within a reasonable time after such transfer, furnished with written
notice of the name and address of such transferee or assignee and the securities
with respect to which such registration rights are being assigned. The term
“Investor” as used in this Agreement shall include such permitted assigns.
 
10. Rule 144 Requirements. The Company agrees to:
 
(a) make and keep current public information about the Company available, as
those terms are understood and defined in Rule 144;
 
(b) use its commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); and
 
(c) furnish to any holder of Registrable Securities upon request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), (ii) a copy of the most
recent annual or quarterly report of the Company, and (iii) such other reports
and documents of the Company as such holder may reasonably request to avail
itself of any similar rule or regulation of the Commission allowing it to sell
any such securities without registration.
 
11. Termination. All of the Company’s obligations to register Registrable Shares
under Sections 2 and 3 hereto shall terminate upon the date on which the
Investor holds no Registrable Securities or all of the Registrable Securities
are eligible for sale under Rule 144(b)(1) (without being subject to the
limitations of Rule 144(c)(1)).
 

--------------------------------------------------------------------------------


 
12. Miscellaneous.
 
(a) All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto (including without limitation
transferees of any Registrable Securities), whether so expressed or not.
 
(b) All notices, requests, consents and other communications hereunder shall be
in writing and shall be delivered in person, mailed by certified or registered
mail, return receipt requested, or sent by telecopier, addressed (i) if to the
Company, at AgFeed Industries, Inc., 1095 Qing Lan Avenue, Economic and
Technical Development Zone, Nan Chang City, Jiangxi, Province, China 330013,
Attn: Attn: Mr. Junhong Xiong, CEO, phone 86-0791-2189878, facsimile
86-20¬87785878; and (ii) if to any holder of Registrable Securities, to it at
such address as may have been furnished to the Company in writing by such
holder; or, in any case, at such other address or addresses as shall have been
furnished, in writing to the Company (in the case of a holder of Registrable
Securities) or to the holders of Registrable Securities (in the case of the
Company) in accordance with the provisions of this paragraph.
 
(c) This Agreement shall be governed by and construed under the laws of the
State of New York as applied to agreements among New York residents entered into
and to be performed entirely within New York. The Company (1) agrees that any
legal suit, action or proceeding arising out of or relating to this Agreement
shall be instituted exclusively in New York State Supreme Court, County of New
York, or in the United States District Court for the Southern District of New
York, (2) waives any objection which the Company may have now or hereafter to
the venue of any such suit, action or proceeding, and (3) irrevocably consents
to the jurisdiction of the New York State Supreme Court, County of New York, and
the United States District Court for the Southern District of New York in any
such suit, action or proceeding. The Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York State Supreme Court, County of New York, or
in the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address shall be deemed in every respect effective service of process
upon the Company, in any such suit, action or proceeding. THE PARTIES HERETO
AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT
CONTEMPLATED HEREBY.
 
(d) In the event of a breach by the Company or by the Investors of any of their
obligations under this Agreement, the Investors or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Investors agree that monetary damages would not provide adequate compensation
for any losses incurred by reason of a breach by it of any of the provisions of
this Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(e) This Agreement may not be amended or modified without the written consent of
the Company and the holder of a majority of the Registrable Securities.
 
(f) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. No waiver shall be effective unless and until it is
in writing and signed by the party granting the waiver.
 
(g) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
(h) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.
 

--------------------------------------------------------------------------------


 
(i) This Agreement constitutes the entire contract among the Company and the
Investors relative to the subject matter hereof and supersedes in its entirety
any and all prior agreements, understandings and discussions with respect
thereto.
 
(j) The headings of the sections of this Agreement are for convenience and shall
not by themselves determine the interpretation of this Agreement.


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.



 
COMPANY
     
AGFEED INDUSTRIES, INC.
     
By:
     
Name: Li Songyan
   
Title: Chairman

 

--------------------------------------------------------------------------------


 

 
INVESTOR
     
APOLLO ASIA OPPORTUNITY MASTER
 
FUND, L.P.
     
By:  Apollo Asia Management, L.P.
 
By:  Apollo Asia management GP, LLC
     
By:
     
Name:
   
Title:

 

--------------------------------------------------------------------------------


 

 
INVESTOR:
     
JABCAP MULTI-STRATEGY MASTER
 
FUND LIMITED
 
By: J-Invest Limited
             
Name:
   
Title:

 

--------------------------------------------------------------------------------


 

 
INVESTOR:
     
J-INVEST LTD.
             
Name:
   
Title:

 

--------------------------------------------------------------------------------


 

 
INVESTOR:
     
DEUTSCHE BANK AG LONDON
         
Name:
 
Title:

 

--------------------------------------------------------------------------------

